DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6, and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the process where at least 80% of the acetylation medium is supplied to the wood elements after the wood elements are at a pressure of at least 1.5 barg.  The closest prior art of record is Pol et al. (WO 2013/139937).  Pol et al. teaches a process for the continuous acetylation of wood, where the acetylation is conducted with an acetylation medium under wood acetylation reaction conditions at a pressure of 2 barg (Example 3).  Pol et al. teaches providing wood elements, batch-wise removing oxygen from the wood by applying a vacuum to the wood elements, applying pressure to the wood elements, and transferring the wood elements into a continuous reactor (Example 3).  Pol et al. teaches applying a pressure of -0.95 barg, where the oxygen is removed, followed by an application of pressure to 10 barg prior to acetylation (Example 3).
Pol et al. teaches the initial inclusion of the acetylation agent as occurring under vacuum.  The ratio of the initial addition of the acetylation agent to the additional acetylation agent added in gaseous form is not taught by Pol et al. to be critical to the invention.  As the main feature of Pol et al. is the addition of the acetylation agent under vacuum, there is no direction that would lead a person having ordinary skill in the art to add more than 80% of the acetylation medium after the pressure is applied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767